Name: Commission Regulation (EEC) No 2117/83 of 27 July 1983 correcting Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/58 Official Journal of the European Communities 28 . 7 . 83 COMMISSION REGULATION (EEC) No 2117/83 of 27 July 1983 correcting Regulation (EEC) No 1245/S3 fixing the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustment to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (4), as amended with effect from 25 July 1983 by Regulation (EEC) No 202^/83 Q ; whereas a check has revealed an error in the Annex to that Regulation ; whereas it is necessary, therefore, to correct the Regu ­ lation in question , HAS ADOPTED THIS REGULATION : Article 1 In the column headed 'Greece' in footnote (8) to Part I of Annex I to Regulation (EEC) No 1245/83 the figures '415,7' and '831,4' are hereby replaced by the figures '434,1 ' and '868,2' respectively. Article 2 This Regulation shall enter into force on 28 July 1983. It shall apply, at the request of interested parties, to the period 25 to 27 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p. 1 . (2) OJ No L 199, 22 . 7. 1983, p . 11 . 0 OJ No L 178 , 1 . 7. 1978 , p . 63 . ( «) OJ No L 135, 23. 5. 1983, p. 3 . 0 OJ No L 201 , 25 . 7 . 1983, p. 1 .